DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 6-10, and 12 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 2/04/2021. Claims 1, 3-5, 13, 11, and 14-15 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 3-5, 11, 6-10, and 13-15  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-CT WG1 MEETING #109 C1-182358 APRIL 20, 2018 (Hereafter D1) in view of 3GPP TS 24.501 V15.1.0 (2018-09) (hereafter D2).

For claims 1 and 11 D1 teaches a method/an apparatus, comprising: 
receiving, by a processor of an apparatus, a protocol data unit (PDU) SESSION ESTABLISHMENT ACCEPT message from a network node of a wireless network (see 7.5.1 “receipt a message wherein the message is 5GSM” and 7.5.3 “wherein an exemplary 5GSM message is (PDU) SESSION ESTABLISHMENT REJECT”); 
determining, by the processor, that there is an a first error encountered with a mandatory information element (IE) in the (PDU) SESSION ESTABLISHMENT ACCEPT message (see 7.5.3 “an error encountered with a mandatory information element in a 5GSM message”); and 
handling, by the processor, the first error by initiating a PDU session release procedure (see 7.5.3. 5GS session management: The following UE procedure shall apply for handling an error encountered with a mandatory information element in a 5GSM message:
a)	If the message is a PDU SESSION AUTHENTICATION COMMAND, a PDU SESSION ESTABLISHMENT REJECT message with 5GSM cause #96 "invalid mandatory information", shall be returned.
b)	If the message is a PDU SESSION MODIFICATION COMMAND, a PDU SESSION MODIFICATION REJECT message with 5GSM cause #96 "invalid mandatory information", shall be returned.
The following network procedures shall apply for handling an error encountered with a mandatory information element in a 5GSM message:
c)	If the message is a PDU SESSION ESTABLISHMENT REQUEST, a PDU SESSION ESTABLISHMENT REJECT message with 5GSM cause #96 "invalid mandatory information", shall be returned.
d)	If the message is a PDU SESSION MODIFICATION REQUEST, a PDU SESSION MODIFICATION REJECT message with 5GSM cause #96 "invalid mandatory information", shall be returned.
e)	If the message is a PDU SESSION RELEASE REQUEST, a PDU SESSION RELEASE REJECT message with 5GSM cause #96 "invalid mandatory information", shall be returned.”).
	D1 does not explicitly teach the error encountered, a protocol data unit (PDU) SESSION ESTABLISHMENT ACCEPT message and the error handling is done  by initiating a PDU session release procedure.
However, D2 teaches UE shall verify the authorized QoS rules provided in the PDU SESSION ESTABLISHMENT ACCEPT message for different types of QoS rules IE errors as follows:
a) Semantic errors in QoS operations:
1) When the rule operation is "Create new QoS rule", and the DQR bit is set to "the QoS rule is the default QoS
rule" when there is already a default QoS rule.
2) When the rule operation is "Create new QoS rule", and there is no rule with the DQR bit set to "the QoS rule
is the default QoS rule".
3) When the rule operation is "Create new QoS rule" and two or more QoS rules associated with this PDU
session would have identical precedence values.
4) When the rule operation is an operation other than "Create a new QoS rule".
In case 4, if the rule operation is for a non-default QoS rule, the UE shall send a PDU SESSION
MODIFICATION REQUEST message to delete the QoS rule with 5GSM cause #83 "semantic error in the QoS
operation".
otherwise for all the cases above, the UE shall initiate a PDU session release procedure by sending a PDU SESSION RELEASE REQUEST message with 5GSM cause #83 "semantic error in the QoS operation" (see D2: page 216).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of D2 in the 5GS session management of D1 in order to handle encountered errors in the PDU SESSION ESTABLISHMENT ACCEPT message (see D2: page 216).
The motivation for this combination is to provide some scenario of remedial actions when an error in the 5GSM message has received (see D2 Figure 6.1.3.3.1.1: “NOTE: Not all possible transitions are shown in this figure.”).

For claims 4 and 14 D1 in view of D2 teaches the method/the apparatus, further comprising:
receiving, by the processor, a PDU SESSION MODIFICATION COMMAND message from the network node (see D2 page 174 6.1.2 Types of 5GSM procedures “2) network –initiated PDU session modification”);
determining, by the processor, that there is a second error encountered with another mandatory ID in the PDU SESSION MODIFICATION message (see D1: : 7.5.3 “b)if the error is in the PDU SESSION MODIFICATION”); and
handling, by the processor, the second error by sending a PDU SESSION MODIFICATION COMMAND REJECT message to the network node with a 5th Generation session management (5GSM)  cause #96 to indicate invalid mandatory information (see D1: If the message is a PDU SESSION MODIFICATION command, a PDU SESSION MODIFICATION REJECT message with 5GSM cause #96 "invalid mandatory information", shall be returned”).

Claims 2-3, 7-8, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TSG-CT WG1 MEETING #109 C1-182358 APRIL 20, 2018 (Hereafter D1)

           For claims 2, 7, and 13 D1 teaches the method/an apparatus, wherein the 5GSM message comprises a PDU SESSION ESTABLISHMENT ACCEPT message, and wherein the handling of the error comprises initiating a PDU session release procedure (see D1: 7.5.3 . 5GS session management: “If the message is a PDU SESSION RELEASE REQUEST, a PDU SESSION RELEASE REJECT message with 5GSM cause #96 "invalid mandatory information", shall be returned.”).
D1 does teach wherein the 5GSM message comprises a PDU SESSION ESTABLISHMENT ACCEPT message.
D2 teaches PDU SESSION ESTABLISHMENT ACCEPT (Figure 6.1.3.3.1.1: The 5GSM sublayer states for PDU session handling in the network (overview)).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of D2 in the 5GS session management of D1 in order to issue a PDU SESSION RELEASE REQUEST, a PDU SESSION RELEASE REJECT message with 5GSM cause #96 "invalid mandatory information" in response to the PDU SESSION ESTABLISHMENT ACCEPT message.
The motivation for this combination is to provide some scenario of remedial actions when an error in the 5GSM message has received (see D2 Figure 6.1.3.3.1.1: “NOTE: Not all possible transitions are shown in this figure.”).

           For claims 3 and 13 D1 in view of D2 teaches the method/the apparatus, wherein the initiating of the PDU session release procedure comprises sending a PDU SESSION RELEASE REQUEST message to the network node with a 5th Generation session management (5GSM) cause #96 to indicate invalid mandatory information (see D1: 7.5.3 . 5GS session management: “If the message is a PDU SESSION RELEASE REQUEST, a PDU SESSION RELEASE REJECT message with 5GSM cause #96 "invalid mandatory information", shall be returned.”).

For claims 5 and 15 D1 in view of D2 teaches the method/the apparatus, further comprising: 
receiving, by the processor, a PDU SESSION RELEASE COMMAND message from the network node (see D2: page 174 “30 network-initiated PDU session release” and Figure 6.1.3.3.1.1: “PDU SESSION RELEASE COMMAND” and page 176 6.1.3.3.4 “the network has initiated a PDU session release procedure towards the UE and is waiting for a response from the UE”); 
determining, by the processor, that there is a second error encountered with another mandatory IE in the PDU SESSION RELEASE COMMAND message (as discussed in claim 1 and 11 with respect to error handling in a 5GSM message”); and  
handling, by the processor, the second error by sending a PDU SESSION RELEASE COMPLETE message to the network node with a 5th Generation session management (5GSM)  cause #96 to indicate invalid mandatory information (see D2: Figure 6.1.3.3.1.1: “PDU SESSION RELEASE COMMAND & PDU SESSION RELEASE COMPLETE”).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park et al. (US 2020/0037386 A1) and Kim (US 2020/0015311 A1).

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415